752 N.W.2d 463 (2008)
Darryl SCHINDLER, Plaintiff-Appellee,
v.
ASPLUNDH TREE EXPERT COMPANY and Lumbermens Mutual Casualty Company, Defendants-Appellants, and
Reliance National Indemnity Company and Michigan Property & Casualty Guaranty Association, Defendants.
Docket No. 136016. COA No. 279295.
Supreme Court of Michigan.
July 23, 2008.
On order of the Court, the application for leave to appeal the January 31, 2008 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration, as on leave granted, of the issue whether the Michigan Bureau of Worker's Compensation has jurisdiction over the controversy arising out of plaintiff's injury, MCL 418.845. The Court of Appeals shall address the remaining issues only if it determines that jurisdiction in Michigan is proper.
MARILYN J. KELLY, J., would deny leave to appeal.